Citation Nr: 1027281	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to July 1955.  
He died in January 2005.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2005 rating decision in which the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  In December 2005, the appellant filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2006, and the appellant filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 
2006.

In August 2007, the appellant and her daughter testified during a 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In October 2007, the Board remanded the appellant's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing some of the requested development, 
the AMC continued the denial of the claim (as reflected in a June 
2009 supplemental SOC (SSOC)) and returned the appeal to the 
Board for further consideration.

In January 2010, the Board remanded the appellant's claim to the 
RO, via the AMC, for further action, to include that previously 
directed in the October 2007 Board remand.  After completing the 
requested development, the AMC continued the denial of the claim 
(as reflected in a May 2010 SSOC) and returned the appeal to the 
Board for further consideration.

In June 2010, the appellant submitted additional evidence 
directly to the Board, which consisted of an article regarding 
the history of the use of electroshock therapy and arguing for 
its use to end.  The appellant did not submit a waiver of initial 
RO consideration of the evidence.  However, as this evidence does 
not relate specifically to the Veteran, and the Board is 
accepting the appellant's testimony with regard to the Veteran's 
therapy as credible, the Board finds that this evidence is not 
pertinent to the appellant's claim, and a remand for RO 
consideration is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's death certificate lists his immediate cause of 
death as end stage renal disease.  No other causes of death were 
noted.

3.  At the time of the Veteran's death in January 2005, service 
connection was in effect for paranoid schizophrenic reaction 
(rated as 10 percent disabling).

4.  End stage renal disease was first manifested many years 
following separation from service, and the persuasive medical 
evidence and opinion preponderates against a finding of a medical 
relationship, or nexus, between end stage renal disease and 
either service or service-connected disability.

5.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a March 2008 post-rating letter, the AMC provided notice to 
the appellant explaining what information and evidence was needed 
to substantiate the claim for service connection for the cause of 
the Veteran's death based upon a service-connected disability, 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; this 
letter also provided the appellant with information pertaining to 
the assignment of an  effective date (in the event service 
connection for the cause of death is granted, as well as the type 
of evidence that impacts that determination, consistent with 
Dingess/Hartman.  

In a January 2010 post-rating letter, the AMC provided notice to 
the appellant as to how to substantiate a claim for service 
connection for the cause of the Veteran's death for a disability 
that was not yet service-connected.  Furthermore, the August 2007 
Board hearing transcript demonstrates that the appellant had 
actual knowledge that the only disability for which the Veteran 
had been awarded service connection during his lifetime was 
paranoid schizophrenia.  Given this, the Board finds that any 
error or deficiency in notice required by Hupp is harmless 
because actual knowledge of the Veteran's service-connected 
disability is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)

After issuance of the above-referenced notice, and opportunity 
for the appellant to respond, the May 2010 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not shown 
to be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records and the report of the April 2010 VA physician's 
opinion.  Also of record and considered in connection with the 
appeal is the transcript of the August 2007 Board hearing, along 
with various written statements provided by the appellant and by 
her representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.  
The Board notes that, in the January 2010 letter, the AMC asked 
the appellant to submit a release for NHC Healthcare, so that 
those records could be requested.  However, in a June 2010 
written statement, the appellant indicated that this facility 
would not release the records without compensation.  Therefore, 
due to the expense, they would not be made available.  As such, 
the Board finds that all duty to assist requirements in regard to 
these records  have been met, and that no further RO in this 
regard is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection also 
may be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service- connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

As indicated above, the Veteran died on January [redacted], 2005.  His 
death certificate indicates that the immediate cause of his death 
was end stage renal disease.  No other causes of death were 
noted.  

At the time of the Veteran's death, service connection was in 
effect for paranoid schizophrenia reaction (rated as 10 percent 
disabling). 

During the August 2007 Board hearing, the appellant's 
representative advanced three theories as to how the Veteran's 
death from end stage renal disease is related to service.  First, 
he contended that in-service electroshock therapy led to heart 
disease, which caused renal disease.  Second, he asserted that 
that the Veteran's service-connected paranoid schizophrenia led 
to an intense fear of doctors and that diabetes and renal disease 
were, therefore, discovered too late for proper treatment.  
Third, the representative alleged that insulin treatment in 
service led to the developed of type II diabetes, which caused 
renal disease. 

Notwithstanding these arguments, the Board finds that, 
considering all pertinent evidence in light of the governing 
legal authority, service connection for the cause of the 
Veteran's death is not warranted. 

Service records reflect that the Veteran was admitted to the 
hospital in January 1955 following an automobile accident.  It 
was noted that he had closed his eyes while driving and put his 
faith in God.  During January and February 1955, the Veteran 
underwent fifteen electroshock treatments.  In March 1955, the 
Veteran was started on insulin coma therapy.  In March 1955, the 
Veteran underwent an additional thirty electroshock treatments.  
The diagnosis was schizophrenic reaction, paranoid type, chronic, 
severe.  The Veteran was considered totally and permanently 
incapacitated for further military service in view of the nature 
of his illness.

The report of Veteran's July 1955 separation examination 
indicates normal examination of his genitourinary system, heart, 
and vascular system.

In a November 1955 rating decision, the RO awarded service 
connection for schizophrenic reaction, assigning a 100 percent 
rating from August 1, 1955, and a 70 percent rating from November 
1, 1955.

In a January 1958 rating decision, the RO assigned a 50 percent 
rating for schizophrenic reaction, from March 17, 1958.

In a September 1962 rating decision, the RO assigned a 30 percent 
rating for schizophrenic reaction from November 18, 1962.

In a January 1965 rating decision, the RO assigned a 10 percent 
rating for schizophrenic reaction from April 1, 1965.  The 
disability rating remained at 10 percent throughout the rest of 
the Veteran's lifetime.  

October 1991 private treatment records show that the Veteran was 
diagnosed with and treated for acute pancreatitis.  It was noted 
that he had been struck with sudden abdominal pain associated 
with nausea and vomiting, the first episode of its kind.  There 
was no difficulty in urination.  A CAT scan report indicated that 
the kidneys appeared unremarkable.

In September 1998, the Veteran underwent VA examination.  It was 
noted that, since his last examination in 1970, he developed 
pancreatitis and diabetes.  He had been hospitalized at two 
facilities and placed on oral insulin, which he stopped on his 
own due to side effects.  He had not maintained contact with 
physicians either privately or at VA.

During an August 2000 hearing before RO personnel, the Veteran's 
wife indicated that, until the Veteran collapsed while in the job 
in the early 1990s, he did not go to a doctor unless it was 
necessary.  He had a hemorrhage at that time.

Private records dated in July and August 2002 show treatment for 
diabetes, including an amputation.  It was noted that the Veteran 
demonstrated poor compliance with control of his diabetes.

In October 2004, the Veteran underwent VA examination.  He then 
reported that, since his last VA examination, he developed 
insulin-dependent diabetes and was undergoing dialysis for kidney 
failure.  He had become legally blind and had a leg amputated a 
few years ago due to an infection.

During the August 2007 Board hearing, the appellant's 
representative advanced the three theories noted above as to how 
the Veteran's death could be considered service-connected.  The 
appellant testified that the Veteran was afraid to see a doctor 
after his electroshock treatments in service.  He finally saw a 
doctor when he collapsed at work and hemorrhaged.  The 
appellant's daughter indicated that this also happened at some 
point in the 1970s.  The Veteran was rushed to the hospital.  
When he got out, he went back and saw his doctor.

Pursuant to the Board's remand, in April 2010, a VA physician 
reviewed the Veteran's claims file and provided a report.  He 
noted that the Veteran died of complications of diabetes 
mellitus, including loss of vision, diabetic cardiomyopathy with 
congestive heart failure, peripheral vascular disease, and end 
stage renal disease.  The physician reviewed the service records, 
including those showing electroshock treatment and insulin coma 
treatment.  The record indicates that the Veteran worked for an 
airplane manufacturer and retired around 1997.  The record 
included several notations that described the Veteran's refusal 
to acknowledge that he had a condition for which medication was 
necessary.  This applied to his diabetes mellitus, hypertension, 
and other conditions.  A treatment record dated in December 1998 
showed the Veteran had elevated blood sugar levels.  He refused 
to believe that he needed insulin.  He also refused medication 
for hypertension.  Several notes, dated from 1997 to 2004 
document the Veteran's refusal of care and reference of his past 
diagnosis of psychosis.  However, none of these records refer to 
or describe acute symptoms of schizophrenia.

The VA physician indicated that, while electroconvulsive therapy 
can lead to cardiac arrhythmias and changes in the rhythm of the 
heartbeat, this complication, when it happened, occurred close in 
time to the treatment.  At the time of his death, the Veteran had 
heart disease due to diabetes mellitus.  Therefore, there was no 
connection between the heart disease and the electroconvulsive 
therapy.  Electroconvulsive therapy does not cause the kind of 
heart disease that is associated with diabetes mellitus.  In 
addition, the Veteran's kidney disease was a separate 
complication of diabetes mellitus and did not result directly 
from the Veteran's heart disease.  The VA physician then 
indicated that insulin coma does not lead to or cause diabetes 
mellitus.

As regards the matter of whether the Veteran's mental illness 
included an intense fear of doctors, causing diabetes and renal 
disease to be discovered too late for proper treatment, the 
physician determined that this was incorrect.   The physician 
opined that, even if there was a delay in diagnosis, it cannot be 
concluded that it was discovered too late to be treated, because 
the Veteran refused treatment at the time the disorders were 
discovered.

The physician indicated that there is insufficient information in 
the claims file to determine whether the Veteran exhibited active 
signs of schizophrenia between 1955 and 2005.  However, he 
offered that the absence of evidence of this, as well as the fact 
that the Veteran was capable of working for years, indicates that 
this was not the case.  While the appellant has connected the 
Veteran's refusal to accept care to his earlier diagnosis of 
psychosis, the physician there was no indication that the Veteran 
was delusional, overactive, agitated, or generally out of touch 
with reality in the way that he was in service.  Consequently, it 
was the VA physician's opinion that the Veteran's refusal of care 
was not due to his schizophrenia.  The VA physician concluded 
that it was less likely than not that the Veteran's death was 
caused by his period of active duty, and it was less likely than 
not that his service-connected mental illness contributed in a 
material or substantial way to his death.

The above-cited evidence clearly reflects that the end-stage 
renal disease resulting in the Veteran's death was first 
manifested many years following separation from service.  
Further, despite lay assertions by the appellant and her 
daughter, and argument advanced on the appellant's behalf by her 
representative, the Board finds that persuasive medical evidence 
and opinion preponderates against a finding that there existed a 
medical nexus between the end stage renal disease resulting in 
the Veteran's death and either service or service-connected 
disability.

With regard to whether the electroshock therapy in service led to 
heart disease, which caused renal disease, the Board finds that 
the opinion of the April 2010 VA physician is highly probative on 
this matter.  The examiner indicated that, while electroshock 
therapy can affect the heart, it is usually soon after the 
therapy is administered.  The evidence shows that the Veteran 
developed heart disease several decades following separation from 
service and that his heart disease was due to his diabetes 
mellitus.  The VA physician explained that electroshock therapy 
did not cause the kind of heart disease that was associated with 
diabetes mellitus.  This opinion is accepted as competent, 
adequate, and highly probative with regard to this contention.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that 
the weight and probative value attached to medical opinions is 
within the province of the Board).  Significantly, neither the 
appellant nor her representative has presented or identified any 
medical opinion stating otherwise.

Further, as regards the contention that the insulin treatment led 
to the development of diabetes mellitus, the VA examiner 
indicated in the April 2010 report that insulin coma does not 
lead to or cause diabetes mellitus.  While the VA physician did 
not provide a rationale for this conclusion, his opinion is 
supported by an internet article from the National Institutes of 
Health, dated in June 1992, and associated with the claims file 
in May 2009, indicating that the issue of whether insulin 
treatment of non-diabetic people increased the risk of 
development of diabetes was investigated.  It was determined that 
there was no such risk.  There is no competent or probative 
opinion stating otherwise.

Finally, as for the contention that the Veteran's paranoid 
schizophrenia led to an intense fear of doctors and that diabetes 
and renal disease were discovered too late for proper treatment, 
the Board notes that the appellant and her daughter testified 
that the Veteran only saw a doctor when absolutely necessary.  
However, the appellant's daughter testified in August 2007 that 
the Veteran, after having been hospitalized in the 1970s, went 
back to see his doctor.  Therefore, there appears to be a small 
inconsistency in the report of whether the Veteran ever had a 
primary physician.  Nevertheless, the appellant and her daughter 
have fairly consistently testified and stated that the Veteran 
only went to the doctor when absolutely necessary.  This 
assertion is supported by the Veteran's own statements during the 
September 1998 VA examination.

In his April 2010 opinion, the VA physician indicated that the 
Veteran's refusal to see a doctor or comply with his care was not 
a result of or related to his paranoid schizophrenia.  The 
physician specifically pointed to the notes that showed the 
Veteran being noncompliant with his treatment and medications.  
He indicated that these records contained no evidence of the 
symptoms of schizophrenia.  As such, the physician opined that 
the Veteran's refusal of treatment was not related to his 
service-connected schizophrenia.  This opinion is accepted as 
competent, adequate, and highly probative with regard to this 
contention.  Moreover, neither the appellant nor her 
representative has presented or identified any medical opinion 
stating otherwise.

The Board acknowledges that the appellant and her daughter are 
certainly competent to provide information regarding the 
Veteran's avoidance of doctors and the reason for this avoidance.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) and Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (providing that laypersons are 
competent to report observable symptoms, or to describe factual 
matters of which they have first-hand knowledge.  The appellant 
has essentially asserted that the Veteran was so traumatized by 
electroshock treatment in service that he avoided doctors as much 
as possible.  However, even if the Board was to accept these 
assertion as true, the fact remains that there is no medical 
comment or opinion that that any such delay in seeking medical 
treatment changed the course of the Veteran's diabetes, 
congestive heart failure, or end stage renal disease.  
Furthermore, the appellant and her daughter gave no specific 
timeline as to how long the Veteran neglected symptoms of his 
disorders or delayed treatment.  As such, any finding that a 
delay in seeking treatment led directly to development of the 
disease that was the immediate cause of the Veteran's death would 
be entirely speculative.

The Board further notes that, however well meaning, to whatever 
extent the assertions of the appellant, her daughter, and/or her 
representative are being advanced to establish a medical 
relationship between the Veteran's death and either service or 
service-connected disability, such evidence must fail.  Matters 
of diagnosis and medical relationship are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As laypersons not shown to possess 
appropriate medical training and expertise, none of the 
identified individuals is competent to render a persuasive 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

In short, the lay assertion advanced in connection with this 
claim, without more, simply do not meet the appellant's burden of 
proof in presenting evidence to support her claim.  As indicated, 
in this case, there simply is no medical evidence to support a 
finding that a disability of service origin caused or contributed 
substantially or materially to cause the Veteran's death.

For all the foregoing reasons, the Board finds that the claim for 
service connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


